Citation Nr: 1455377	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-42 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In April 2012, the Board granted the Veteran's claim for entitlement to service connection for tinnitus.  As this represents a full grant of the benefit sought on appeal with respect to this issue, the issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

The probative evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In this decision, the Board grants service connection for bilateral hearing loss.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is deemed to be harmless error and any further discussion of VA's responsibilities is not necessary.

The Board notes that this matter was previously remanded in April 2012 for further development.  Specifically, the April 2012 Board remand directed the RO to obtain medical records from the Veteran's employers from 1970 to 1973, obtain an addendum VA opinion from the November 2008 VA examiner to determine the etiology of the Veteran's current bilateral hearing loss disability, and readjudicate the matter.  Pursuant to the April 2012 Board remand, the RO contacted the Veteran in April 2012 to obtain authorization and information pertaining to his employers from 1970 to 1973.  The Veteran provided names and addresses for those employers, and the RO attempted to obtain relevant medical records from them.  In July 2012, the RO informed the Veteran that it was unable to obtain any records from the employers.  In May 2012, the RO forwarded the claims file to the November 2008 VA examiner for an addendum VA opinion.  The VA examiner provided the requested opinion, and the RO readjudicated the issue in view of that addendum VA opinion.  Thus, the Board finds that the April 2012 Board remand directives were substantially completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Veteran contends that he has current bilateral hearing loss that is related to his active service.  He reports that, during active service, he worked was stationed on an aircraft carrier for two years where he was exposed to aircraft noise without hearing protection.  He has indicated that his hearing difficulties began shortly after discharge from active service, and that his hearing difficulties have continued through the present.  He has also reported that he was not exposed to any significant occupational or recreational noise after discharge from service.  See, e.g., November 2011 Board hearing testimony.  The Veteran's wife submitted a lay statement in November 2011 that is consistent with the Veteran's reports.

The Veteran's service treatment records do not reference noise exposure or hearing loss.  The service treatment records show normal hearing both on entrance and on discharge.  Nevertheless, the Veteran's DD Form 214 documents that he served during the Vietnam Era, that he was awarded the Vietnam Service Medal, and that he had a military occupational specialty (MOS) of rifleman.  The Veteran's service personnel records further show that, consistent with the Veteran's reports, he participated in combat operations and was stationed on the USS Coral Sea, an aircraft carrier, for approximately two years.  The Veteran's contentions of in-service noise exposure are deemed consistent with the circumstances and conditions of his service, particularly in light of his participation in combat operations and his service on an aircraft carrier.  Therefore, the Board finds that the evidence establishes that the Veteran was exposed to acoustic trauma during service, even though there is no contemporaneous record of such exposure.  See 38 U.S.C.A. § 1154(b).  Thus, the in-service injury requirement for service connection is met.

Audiometric testing conducted in conjunction with the November 2008 VA examination reveals that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The November 2008 VA examiner provided a diagnosis of bilateral sensorineural hearing loss.  Thus, the current-disability requirement for service connection is met.  The question remaining for consideration, therefore, is whether the Veteran's current bilateral hearing loss disability is related to the in-service noise exposure.

Initially, the Board notes that the record contains conflicting medical opinions as to whether the Veteran's current hearing loss disability is etiologically related to his active service.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The November 2008 VA examiner reviewed the claims file, considered the Veteran's reported symptomatology and medical history, and examined the Veteran.  The Veteran reported to the VA examiner his in-service exposure to aircraft noise.  The Veteran further reported that he was not exposed to any significant noise in civilian life.  The VA examiner noted that although the Veteran had a current hearing loss disability, the service treatment record showed no hearing loss during service, and the record showed no hearing loss during the first year after the Veteran's discharge.  The VA examiner concluded that the evidence indicates hearing loss occurred only after service, and that hearing loss due to high noise exposure would occur at the time of the exposure and would not be delayed in onset.  In his May 2012 addendum VA opinion, the examiner again noted the evidence of normal hearing on entrance and discharge.  He opined that the Veteran's hearing loss "is more likely than not related to something that occurred after service with no indication of noise damage."

In March 2012, the Veteran submitted a treatment note from a private doctor, C. Flanary, M.D., dated February 2012 and containing a summary of the Veteran's audiological treatment and an opinion as to the etiology of the Veteran's current hearing loss disability.  The note indicates that Dr. Flanary discussed with the Veteran his medical history, including his history of in-service exposure to aircraft noise and the absence of any significant post-service noise exposure; reviewed some of the Veteran's treatment records, to include three audiograms; and examined the Veteran.  Dr. Flanary concludes that the Veteran has mild sloping to moderate bilateral sensorineural hearing loss and that "it is at least as likely as not that [the Veteran's] hearing loss . . . could be the result of his noise exposure in the military."

The Board finds that the November 2008 VA examiner's opinion and May 2012 addendum opinion, when taken together, are entitled to some probative weight.  In providing the November 2008 opinion, the VA examiner reviewed the claims file, considered the Veteran's reported symptomatology and past noise exposure, and examined the Veteran.  In providing the May 2012 addendum opinion, the VA examiner again reviewed the claims file and considered the Veteran's reported symptomatology and past noise exposure.  Thus, both opinions were provided in light of personal examination of the patient, and were based on the physician's specialized knowledge as an audiologist.  However, the Board finds that the VA opinions are not entitled to great probative weight because they are speculative and because the examiner did not provide adequate support for the rationale given.  Specifically, the VA examiner attributes the Veteran's hearing loss to "something that occurred after service."  The examiner does not explain what this "something" might be, and does not acknowledge that both the Veteran and his wife have reported that he was not exposed to any significant noise after discharge from active service.  In addition, the VA examiner based his opinions, at least in part, on the Veteran's normal hearing at discharge.  The discharge audio examination does in fact show normal 15/15 hearing on discharge, but the discharge examination was conducted using a whispered voice test.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure, and cannot be considered as reliable evidence that hearing loss did or did not occur.  Veterans Benefits Administration Training Letter 211D (10-02), dated March 18, 2010.  Thus, the examiner's opinions were at least partially based on unreliable test results.

The Board finds that the February 2012 opinion from Dr. Flanary is also entitled to some probative weight.  The opinion reflects appropriate consideration of the Veteran's reported medical history, which was consistent with other evidence of record.  It was based on personal examination of the Veteran, and on the doctor's medical expertise.  However, the opinion is not entitled to great probative weight because Dr. Flanary did not provide any specific rationale to support the opinion.  Furthermore, Dr. Flanary is a medical doctor, and there is no indication that he or she has any specialized expertise in the field of hearing loss disabilities.

The Board again notes that the VA examiner's negative nexus opinions were based, at least in part, on the absence of an in-service hearing loss disability.  The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the Veteran has provided credible statements describing in-service noise exposure.  In addition, he has consistently reported onset of hearing loss shortly after service, and increasingly worse hearing since that time despite an absence of significant post-service noise exposure.  The Veteran's wife also submitted similar statements in November 2011.  The Veteran is competent to testify as to hearing difficulty and medical treatment history, as doing so requires only personal knowledge.  The Veteran's wife is competent to report her personal observations and experiences in dealing with the Veteran's hearing loss.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges that the record shows no complaint of or treatment for hearing loss until May 2003, over 30 years after the Veteran's discharge from active service.  Such a delay in treatment is for consideration, and weighs against the credibility of the Veteran's statements regarding continuity of symptoms.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, there is nothing else in the record to impugn the Veteran and his wife's statements.  The Veteran has been consistent in his statements, and his statements are supported by the record as a whole.  The Board notes that even in May 2003, well before the Veteran filed the present claim, he reported to his private healthcare provider in-service noise exposure, hearing difficulties shortly after discharge, and no significant post-service occupational or recreational noise exposure.  Thus, the Board finds that the Veteran and his wife's statements regarding onset and continuity of his bilateral hearing loss to be credible, and accords them evidentiary weight.  The Board finds that the Veteran's credible statements, combined with the other credible lay statements of record and Dr. Flanary's February 2012 positive nexus opinion, are sufficient to outweigh the VA examiner's November 2008 and May 2012 negative nexus opinions.

At the very least, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure.  Resolving the doubt in the Veteran's favor, the Board finds that the bilateral hearing loss disability is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


